 



Ex. 10(6)

               Assurance Agreement , dated as of June 27, 2005 (this
“Agreement”), by American International Group, Inc., a Delaware corporation
(“AIG”), in favor of each Eligible Employee (as defined below).

Recitals

               A. The Covered Plans. Starr International Company, Inc. (“SICO”)
has historically established Deferred Compensation Profit Participation Plans
for the benefit of employees of AIG and its subsidiaries (each such plan
established through December 31, 2004, a “Covered Plan”). In the letter to
participants attached as an Annex to this Agreement (the “Annex”), SICO
reaffirmed its obligations under each Covered Plan.

               B. The Eligible Employees. AIG has determined, subject to the
conditions set forth in this Agreement, to assure each participant in a Covered
Plan who was as of May 18, 2005 an employee of AIG or its subsidiaries (each, an
“Eligible Employee”) that all cash or AIG common stock, par value $2.50 per
share (as adjusted for any Fundamental Transaction (as defined below), the
“Common Stock”), due under the express terms of the Covered Plans is promptly
paid or delivered to the Eligible Employee.

               Now, Therefore , AIG agrees as follows, intending to be legally
bound:

               1. Assurance of Delivery. AIG agrees (a) to pay to any Eligible
Employee any cash that is not promptly paid and (b) to deliver to any Eligible
Employee any shares of Common Stock that are not promptly delivered, in each
case by SICO to such Eligible Employee as required by the express terms of any
Covered Plan, subject to the conditions set forth in Section 2 and the terms of
this Agreement. The agreement to make the deliveries and payments described in
this Section 1 is irrevocable.

               2. Conditions. AIG’s obligation to make the deliveries and
payments contemplated by Section 1 is subject to the following conditions:

          (a) The obligation will apply only to the express terms of the Covered
Plans as in effect on December 31, 2004, without giving effect to any subsequent
modification, waiver or amendment or action or inaction by the directors of SICO
(or any committee thereof), in each case not approved by the Compensation
Committee of the Board of Directors of AIG (the “Compensation Committee”);

          (b) The obligation will apply only to deliveries and payments to an
Eligible Employee who is not terminated by AIG for cause, as determined by the
Compensation Committee;

          (c) Whether obligations under the Covered Plans are satisfied by
delivery of shares of Common Stock, payment of cash or combination of the two
shall be determined by the Compensation Committee (from time to time, in its
sole discretion and regardless of the form of consideration the directors of
SICO elected to pay);

 



--------------------------------------------------------------------------------



 



          (d) AIG’s total obligation under this Agreement will be limited to a
combination of shares of Common Stock and cash that does not exceed the number
of shares of Common Stock set forth in the Annex, as such number shall be
equitably adjusted in the event of a recapitalization, stock split, stock
dividend, combination or exchange of shares, merger, consolidation, rights
offering, separation, reorganization, or liquidation or any other change in the
corporate structure of AIG or shares of the Common Stock (a “Fundamental
Transaction”), and, for purposes of calculating this limit, cash payments shall
be converted into a number of shares of Common Stock based on the fair market
value of the Common Stock (as determined by the Compensation Committee) on the
date the payment is due under the relevant Covered Plan; and

          (e) The Eligible Employee shall agree to take all actions reasonably
requested by AIG to subrogate AIG to his or her rights against SICO for any
delivery or payment made by AIG. Without limiting the generality of the
preceding sentence, each Eligible Employee shall be required to agree, before
receiving a delivery or payment pursuant to Section 1, that he or she will repay
the shares or payments if the underlying obligation is ultimately satisfied by
SICO.

               3. Nature of Obligations. This Agreement shall remain in full
force and effect and shall be binding on AIG, its successors and assigns until
all deliveries and payments under the express terms of the Covered Plans to
Eligible Employees have been made in full. In the event that any delivery of
shares or payment to an Eligible Employee under a Covered Plan is rescinded or
must otherwise be returned for any reason whatsoever, AIG shall remain liable
under this Agreement with respect to delivery or payment as if it had not been
made. AIG reserves the right to assert any and all defenses that SICO may have
to any delivery or payment.

               4. Subrogation. On making any delivery or payment under
Section 1, AIG shall be subrogated to the rights of the Eligible Employee
against SICO with respect to the underlying obligations of SICO.

               5. Administration of this Agreement.

          (a) This Agreement shall be administered by the Compensation
Committee. Actions of the Compensation Committee may be taken by the vote of a
majority of its members. The Compensation Committee may allocate among its
members and delegate to any person who is not a member of the Compensation
Committee any of its responsibilities and, unless the context otherwise
requires, any and all references to the Compensation Committee in this Agreement
shall include any member or person so allocated or delegated.

          (b) All decisions, writings and actions under this Agreement shall be
subject to the approval to the Compensation Committee in its sole and absolute
discretion. Without limiting the generality of the foregoing, the Compensation
Committee shall have power to interpret this Agreement, to make regulations for
carrying out its purpose and to make all other

- 2 -



--------------------------------------------------------------------------------



 



determinations in connection with its administration (including whether an
Eligible Employee has been terminated for cause, as contemplated by
Section 2(b), whether and how to make adjustments following a Fundamental
Transaction or to adjust the maximum number of shares of Common Stock described
in Section (2)(d), whether any particular obligation shall be satisfied in
shares or cash, as contemplated by Section 2(c) and how the fair market value of
the Common Stock shall be determined as contemplated by Section 2(d)), all of
which shall be final, binding and conclusive.

          (c) No member of the Board of Directors of AIG or the Compensation
Committee or any employee of AIG (each such person a “Covered Person”) shall
have any liability to any person (including any Eligible Employee) for any
action taken or omitted to be taken or any determination made in good faith with
respect to this Agreement or any Eligible Employee’s rights under this
Agreement. Each Covered Person shall be indemnified and held harmless by AIG
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under this Agreement and against and
from any and all amounts paid by such Covered Person, with AIG’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that AIG shall have the right, at its own expense, to assume and defend
any such action, suit or proceeding and, once AIG gives notice of its intent to
assume the defense, AIG shall have sole control over such defense with counsel
of AIG’s choice. The foregoing right indemnification shall not be available to a
Covered Person to the extent that a court of competent jurisdiction in a final
judgment or other final adjudication, in either case, not subject to further
appeal, determines that the acts or omissions of such Covered Person giving rise
to the indemnification claim resulted from such Covered Person’s bad faith,
fraud or willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under AIG’s Restated Certificate of Incorporation or By-laws, as a
matter of law, or otherwise, or any other power that AIG may have to indemnify
such persons or hold them harmless.

          (d) If the Compensation Committee shall at any time determine that any
consent (as hereinafter defined) is necessary or desirable as a condition of, or
in connection with, the making of any delivery or payment under this Agreement,
or the taking of any other action thereunder (each such action, an “Agreement
Action”), then such Agreement Action shall not be taken, in whole or in part,
unless and until such consent shall have been effected or obtained to the full
satisfaction of the Compensation Committee. The Compensation Committee may
direct that any certificate evidencing Common Stock delivered pursuant to this
Agreement shall bear a legend setting forth such restrictions on transferability
as the Compensation Committee may determine to be necessary or desirable, and
may advise the transfer agent to place a stop transfer order against any
legended shares.

- 3 -



--------------------------------------------------------------------------------



 



The term “consent” as used in this Section 5(d) includes (1) any and all
listings, registrations or qualifications in respect thereof upon any securities
exchange or under any federal, state, or local law, or law, rule or regulation
of a jurisdiction outside the United States, (2) any other matter, which the
Compensation Committee may deem necessary or desirable to comply with the terms
of any such listing, registration or qualification or to obtain an exemption
from the requirement that any such listing, qualification or registration be
made, (3) any and all other consents, clearances and approvals in respect of a
Agreement Action by any governmental or other regulatory body or authority or
any stock exchange or self-regulatory agency and (4) any and all consents
required by the Compensation Committee. Nothing in this Agreement shall require
AIG to list, register or qualify shares of Common Stock on any securities
exchange.

          (e) The Compensation Committee’s determinations under the Agreement
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, benefits under the Agreement (whether or not such
persons are similarly situated). Without limiting the generality of the
foregoing, the Compensation Committee shall be entitled, among other things, to
make non-uniform and selective determinations as to whether an Eligible Employee
has been terminated for cause.

          (f) Any deliveries of shares or payments under this Agreement shall
not be required to be taken into account in computing the amount of salary or
compensation of any Eligible Employee for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of AIG or any of its
subsidiaries or under any agreement with any Eligible Employee, unless AIG
specifically provides otherwise.

          (g) Any rights or expectancy thereof which an Eligible Employee may
receive pursuant to this Agreement shall not be assignable, transferable,
pledged, hedged or in any manner alienated, whether by operation of law or
otherwise, except as a result of death or incapacity where such rights are
passed pursuant to a will or by operation of law. AIG may withhold from any
delivery of shares or payment under this Agreement any taxes or other amounts
that are required to be withheld under any law, rule or regulation.

          (h) As used in this Agreement, references to SICO include any
successor person or entity approved by the Compensation Committee. If any
Eligible Employee agrees with SICO to a reduced delivery of shares or payment
relative to that required by the express terms of any Covered Plan, AIG’s
obligations under this Agreement shall be reduced accordingly.

               6. Governing Law; Submission to Exclusive Jurisdiction.

          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State.

- 4 -



--------------------------------------------------------------------------------



 



          (b) Any dispute arising out of or in relation to this Agreement of
whatsoever nature and howsoever arising shall be submitted to the exclusive
jurisdiction of a state or federal court of appropriate jurisdiction located in
the Borough of Manhattan, the City of New York and such determination shall be
made by reference to the laws of the State of New York. By seeking or accepting
any share of Common Stock, payment or benefit under this Agreement each Eligible
Employee irrevocably submits to the exclusive jurisdiction of a state or federal
court of appropriate jurisdiction located in the Borough of Manhattan, the City
of New York over any suit, action or proceeding arising out of or relating to or
concerning this Agreement. No Eligible Employee shall be entitled to any share
of Common Stock, payment or benefit under this Agreement if he or she challenges
such exclusive jurisdiction or the fact that the forum designated by this
Section 6(b) has a reasonable relation to this Agreement and to such Eligible
Employee’s relationship with AIG.

- 5 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed and delivered by
AIG as of the date first above written.

                  AMERICAN INTERNATIONAL GROUP, INC.
 
           
 
  By   /s/ Martin J. Sullivan
 
           
 
  Name:   Martin J. Sullivan
 
  Title:   President and Chief Executive Officer

 - 6 -

 



--------------------------------------------------------------------------------



 



Annex

STARR INTERNATIONAL COMPANY, INC.
(Incorporated in Panama)
101, Front Street, Hamilton, Bermuda

Tel: (441) 296-6698          Fax: (441) 278-9306

April 7, 2005

To: Participants in SICO DCPPP

_________________________________________________________

          As all of you are undoubtedly aware, there has been considerable
comment in the financial press concerning the implications of the executive
changes that have taken place at AIG, and the effect that these changes will
have on the relationship of AIG executives to SICO. Much of the comment is
inaccurate and stems from a basic misunderstanding of this relationship between
SICO and AIG.

     Over the years, SICO has contingently allocated 33,135,923 of AIG shares to
participants in the various DCPPP plans that date back to 1975. A large number
of these shares have already been distributed to SICO participants. At
December 31, 2004 there are still 22,865,429 shares set aside for participants
in plans that have matured as of that date. These shares are clear contingent
liability of SICO (subject to existing plan conditions) and are identified as
such on the balance sheet of SICO. The directors of SICO consider this
obligation of SICO to the DCPPP participants a sacrosanct commitment made to all
the participants and will honor it above all other obligations. The resolve of
the directors and voting shareholders to see that the participants receive these
shares at the proper time is unwavering. Please do not listen to any unfounded
rumors that question that commitment.

     At the earliest possible time, in light of the existing conditions, SICO
will prepare and have available audited financial statements, so that its
accounting is fully transparent.

     The directors of SICO want to thank you for your contributions to the
success of AIG in the past and wish you continued success in the future.

     
 
  /s/ Edward E. Matthews
 
  E.E. Matthews
 
  Director

 